Exhibit 10.42C

AMENDMENT NO. 3 TO FLORIDA CHOICE BANKSHARES, INC.

OFFICERS’ AND EMPLOYEES’ STOCK OPTION PLAN

THIS AMENDMENT NO. 3 TO THE FLORIDA CHOICE BANKSHARES, INC. OFFICERS’ AND
EMPLOYEES’ STOCK OPTION PLAN (the “Amendment”) is made as of the 25th day of
April, 2005.

WITNESSETH THAT:

WHEREAS, Florida Choice Bankshares, Inc. (the “Company”) has an Officers’ and
Employees’ Stock Option Plan, as amended (the “Plan”), which the Company assumed
in connection with its acquisition of Florida Choice Bank; and

WHEREAS, the Company desires to amend the Plan in certain respects.

NOW, THEREFORE, the Plan is hereby amended as follows:

1. Defined Terms. All terms used in this Amendment which are defined in the Plan
shall have the meanings specified in the Plan, unless specifically defined
herein.

2. Amendment of Section 4.1. Section 4.1 of the Plan shall be amended to provide
that, subject to adjustment pursuant to the provisions of Section 4.3 of the
Plan, the number of shares of Stock which may be issued and sold under the Plan
pursuant to Stock Option Agreements shall not exceed Two Hundred Fifty Six
Thousand One Hundred Twenty-Four (256,124) shares.

3. Effect of Amendment. Except as expressly modified by this Amendment, the
terms, covenants, and conditions of the Plan shall remain in full force and
effect.

IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
its officer thereunto duly authorized, all as of the date first above written.

 

FLORIDA CHOICE BANKSHARES, INC. By:   /s/ Kenneth E. LaRoe   Kenneth E. LaRoe  
Chairman and Chief Executive Officer